ALLOWANCE

EXAMINER’S COMMENT
The claim rejections under 35 U.S.C. 112 as set forth on pages 2-3 of the Office Action mailed on 12/08/2020, to claims 8-13, has been withdrawn by the Examiner in view of newly amended claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
	The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show “the pair of side surfaces of the cover portion is inclined surfaces, an angle between the pair of side surfaces of the cover portion and the surface of the base material is smaller than an angle between the pair of side surfaces of the protruding portion and the surface of the base material”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA M VAZQUEZ/Examiner, Art Unit 3763